DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.  Claims 1-6, 8-14, 16, 18 and 19 remain pending in the application.  Claims 10-14 and 16 remain withdrawn from consideration.  The previous objections to claims 9 and 19 have been withdrawn in light applicant’s amendments to claims 9 and 19. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Swanson on March 8, 2021.  The application has been amended as follows: 
In claim 1 line 26, and twice in line 27, “the first member” was changed to --the first portion--.
In claim 1 lines 28-29, “the second member” was changed to --the second portion--.
In claim 1 line 37, “the cylindrical interior” was changed to --the cylindrical interior of the spacer--.
In claim 1 line 38, “define the process” was changed to --defines the process--.
Claims 10-14 and 16 were rejoined.

Reasons for Allowance
Claims 1-6, 8-14, 16, 18 and 19 are allowed.  The following is an examiner’s statement of reasons for allowance:

Referring to claims 18 and 19, the prior art does not teach a pump for pumping a process fluid comprising all the limitations of claim 1, but more specifically comprising a pull that links the reciprocating member to the fluid displacement component, the pull 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746